Title: General Orders, 5 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Sept. 5th 1775
Parole, Waltham.Countersign, York.


The General Court Martial whereof Col. Experience Stors was president is dissolved: Capt. Moses Hart of the 28th Regiment of foot, tried by the above mentioned Genl Court martial, is found guilty of “drawing for more provisions than he was entitled to, & for unjustly confining, and abusing his men”; he is unanimously sentenced to be cashiered—The General approves the sentence, and orders it to take place immediately.

A Detachment consisting of two Lieut. Colonels, two Majors, ten Captains, thirty Subalterns, thirty Serjeants, thirty Corporals, four Drummers, two Fifers, and six hundred and seventy six privates; to parade to morrow morning at eleven O’Clock, upon the Common, in Cambridge, to go upon Command with Col: Arnold of Connecticut; one Company of Virginia Riflemen and two Companies from Col. Thompson’s Pennsylvania Regiment of Rifle-men, to parade at the same time and place, to join the above Detachment: Tents and Necessaries proper and convenient for the whole, will be supplied by the Quarter Master Genl immediately upon the Detachment being collected—As it is imagined the Officers and Men sent from the Regiments both here, and at Roxbury, will be such Volunteers, as are active Woodsmen, and well acquainted with batteaus; so it is recommended, that none but such will offer themselves for this service—Col. Arnold and the Adjutant General will attend upon the Common, in Cambridge, to morrow in the forenoon, to receive and parade the detachment—The Quarter Master General will be also there to supply tents &c.
The Colonels and commanding Officers of the Massachusetts regiments, who have deliver’d in their pay abstracts at Head Quarters, are immediately to apply to the General for his Warrant upon the Pay Master General, James Warren Esqr. for the pay for the month of August; agreeable to the General Order of the 31st of last month.
As great Complaints have heretofore been made, by the men in regard to their pay; The General expects the utmost exactness, and dispatch be made in this payment.
